
	

113 HR 5794 : To designate the facility of the United States Postal Service located at 16105 Swingley Ridge Road in Chesterfield, Missouri, as the “Sgt. Zachary M. Fisher Post Office”.
U.S. House of Representatives
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5794
		IN THE SENATE OF THE UNITED STATES
		December 9, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To designate the facility of the United States Postal Service located at 16105 Swingley Ridge Road
			 in Chesterfield, Missouri, as the Sgt. Zachary M. Fisher Post Office.
	
	
		1.Sgt. Zachary M. Fisher Post Office
			(a)DesignationThe facility of the United States Postal Service located at 16105 Swingley Ridge Road in
			 Chesterfield, Missouri, shall be known and designated as the Sgt. Zachary M. Fisher Post Office.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Sgt. Zachary M. Fisher Post Office.
			
	Passed the House of Representatives December 8, 2014.Karen L. Haas,Clerk
